The Attorney                General of Texas
                                            July     7,   1980

MARKWHITE
Attorney General   Honorable Robert Trenchard, Jr.           Opinion No. MI+2 0 1
                   Winkler County Attorney
                   Winkler County Courthouse                     Re: Method of reimbursement to
                   Kermit, Texas 79745                           county auditor for travel expense.

                   Dear Mr. Trenchard:

                         You have requested our opinion concerning whether Winkler County
                   may reimburse the County Auditor for travel expense other than on a
                   reasonable rate per mile traveled as evidenced by a sworn expense report by
                   the County Auditor. Reimbursement of the travel expenses of the county of
                   Winkler County is governed by article 1650a, V.T.C.S., which provides:

                                 The commissioners court may reimburse the county
                              auditor for expenses incurred in traveling to and from
                              the county seat in his personal automobile to perform
                              his official duties and to attend conferences and
                              seminars relating to the performance of his official
                              duties.   However, the commissioners court may not
                              reimburse    the auditor for expenses incurred in
                              traveling between his personal residence and county
                              office, or for expenses incurred in any other travel of
                              a personal nature. The commissioners court by order
                              shall fix the rate of reimbursement at a reasonable
                              rate.    Reimbursement shall be made monthly from
                              the appropriate county funds on submission of sworn
                              expense reports by the county auditor.

                   Expenses of other county officials are governed by article 3912k, V.T.C.S.
                   See Attorney General Opinion H-992 (1977).          However, article 3912k
                   specifically excludes county auditors from its provisions. Article 1650a has
                   not been construed by previous court decisions or Attorney General
                   Opinions.

                          We note that article 1650a was originally enacted by the Regular
                   Session, 60th Legislature, 1967, and provided that the commissioners court
                   shall fix the rate of reimbursement, “not to exceed 10 cents a mile.” Acts
                   1967, 60th Leg., ch. 361 at 852. In 1975, the act was amended to provide
                   reimbursement     “at a reasonable rate ” for the county auditor and his
                   assistant in counties having a population of 1,500,OOOor more. The 10 cents
                   a mile limitation was retained for all other auditors. Acts 1975, 64th Leg.,
                   ch. 447 at lI90. In 1979, the act was amended again, deleting the words “not
Honorable Robert Trenchard, Jr. - Page Two            (NW-201)




to exceed 10 cents a mile” and stistituting   “at a reasonable rate” for all auditors. Acts
1979, 66th Leg., ch. 520 at l104. The act has consistently provided that reimbursement
shall be made monthly from the appropriate county funds on s&mission of sworn expense
reports by the county auditor.     Harmonizing the amendment with the act it is apparent
that while the commissioners court may now set a “reasonable” rate for reimbursement,
payment may only be made on the basis of monthly sworn reports of the miles traveled.
Shipley v. Ploydada Ind. Sch. Dist., 250 S.W. 159 (Tex. Comm’n App. 1923).

       In construing a statute we may also      look to the title or caption as a guide to
legislative intent.   Huddleston & Work v.     Kennedy, 57 S.W.2d 255 (Tex. Civ. App. -
Eastland 1931, no writ). The title of the      original act and all subsequent amendments
consistently   refer to the act as “relating      to mileage expenses of county auditors”
(Emphasis supplied). This further indicates    a legislattve intent to require reimbursement
only cat the basis of miles traveled.

      For these reasons we must answer your inquiry in the negative. Winkler County may
not reimburse the County Auditor for travel expense other than on a reasonable rate per
mile traveled as evidenced by a sworn expense report by the County Auditor.

                                       SUMMARY

           Winkler County may not reimburse the County Auditor for travel
           expense other than on a reasonable rate per mile traveled.




                                                     MARK      WHITE
                                                     Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Jim Allison
Assistant Attorney General

APPROVED:
OPINION COMMTTTEE

C. Robert Heath, Chairman
Jim Allison
Jon Bible
Walter Davis
Susan Garrison
Rick Gilpin
Bruce Youngblood



                                        p.     650